SES Garson a

.

“ANDY L. ALLMAN

IN THE UNITED STATES DISTRICT COURT FOR MIDDLE DISTRICT Of,
TENNESSEE AT NASHVILLE ECEIVED

APR 21 202%

MID DIST TENN

€ . ¢ * @ °

Petitioner

. @ €

vs.

Docket No. % 'A\- Cv- Ob2Aw)

SONNY WEATHERFORD,
SHERIFF OF SUMNER
COUNTY, TN. et. <\-
Respondents

NOTICE OF FILING OF TRANSCRIPT OF APRIL 2nd AND 3rd, 2020

Comes now the Defendant and gives notice of his filing of the transcript of proceedings

for April 2nd and 3rd, 2020 in this Honorable Court.

Respectfully submitted,

é

  

fe
essing

Au | — ae

a . ‘ “

Andy L. Allman
Petitioner

117 W. Smith St.
Gallatin, TN 37066

Case 3:21-cv-00267 Document 11 Filed 04/21/21 Page 1 of 4 PagelD #: 714

ee eng ag gh eS DISTRICT COURT, __

 
CERTIFICATE OF SERVICE

 

 

e . a # / . e Len é e . e
Abtecors Gener \ by U.S. Mail on the | Day of Ape \ 2021

addressed to:

ae DA Horny enere \
Werbest Slebery TET
Svwo Char Lotte, Avenve.
Doli Sev" er Bo ldi rn

Mesh We , IW STIG

~—" So Ce oa
Andy L. Allman

Case 3:21-cv-00267 Document 11 Filed 04/21/21 Page 2 of 4 PagelD #: 715

 
SAR DURA AHS 4 F
- Aen
pe

i

 

| FOREVER / !
us
A :FOREVER / USA Fore: i B
VER / USA FOR
EV,

acceIvEl =D
APR21- wa

ys DISTRICT COURT |
MID Dist TENN

 

 
 

Mali gent from
ge not agpeted OF pengorsd.. We are :
nat resporetble * ist comers of this letter. :

 

deg (Merl

 

Case 3:21-cv-0026
 

iam SUMNER COUNTY JAIL
rad o nenoored. We are

reante of this letter

Mail #80
isn f
not ragpansiblé

  

    

ie

Case 3:21-cv-00267 Document 11 Filed 04/21/21. Page 4 of 4 PagelD #: 717
